Citation Nr: 0704173	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-12 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Service connection for a right foot fungus.

3.  Service connection for a respiratory disability 
(bronchial tube damage).


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
December 1957.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which evaluated bilateral hearing loss as 0 
percent disabling and denied service connection for a right 
foot fungus and a respiratory disability.  In February 2006, 
the veteran testified at a travel board hearing held at the 
RO.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, D.C.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A.

First, the Board finds that the requirements of VA's duty to 
notify and assist the claimant have not been met.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2006).  With 
respect to notice, the pertinent statute provides that, upon 
receipt of a complete or substantially complete application, 
VA must notify the claimant and their representative, if any, 
of any information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  The 
notice should indicate what information or evidence should be 
provided by the claimant and what information or evidence VA 
will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a).

A review of the claims folder shows that compliant notice has 
not been sent to the veteran.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002); Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Specifically, the veteran was not given notice of what was 
required to substantiate his claim for a compensable rating 
for hearing loss, or what evidentiary burdens he must 
overcome with respect to the claim.  Therefore, a remand is 
required in order to allow sufficient notice to the veteran.  
Upon remand, the veteran will be free to submit additional 
evidence and argument on the question at issue.

Second, the Board finds that a remand for an additional 
examination of the veteran's hearing loss is necessary.  At 
the February 2006 travel board hearing, the veteran's 
representative stated that the veteran's hearing has worsened 
since the March 2004 VA audiological examination.

Finally, efforts were made to obtain the veteran's service 
medical records.  However, the National Personnel Records 
Center (NPRC) has indicated that they were likely destroyed 
in a fire at the NPRC.  Where the service medical records are 
lost and presumed destroyed, VA's obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule is heightened.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991); Dixon v. Derwinski, 3 Vet. 
App. 261 (1992).  In this case, the Board finds that the duty 
to assist requires VA to attempt to obtain any available 
service medical and personnel records from alternative 
sources such as the service department, or military base 
hospitals, or any other source available to substantiate his 
claims for service connection for bronchial tube damage and 
right foot fungus.  To assist in this request, the veteran 
provided correspondence dated February 2006 which states that 
he served in the 6th Armored Division at Fort Leonard Wood, 
Missouri and the 5th Armored Division at Camp Chaffee, 
Arkansas.  His DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, shows that his last duty 
assignment and major command was with the "Mort Btry 1st Bat 
Gp 5th Inf."  At the travel board hearing, he indicated that 
he was attached to the 56th Field Artillery Battalion, under 
the 8th Infantry Division.

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to substantiate 
the claim for a compensable rating for 
bilateral hearing loss, and of what 
information or evidence the veteran should 
provide and what information or evidence 
VA will attempt to obtain on his behalf.  
The notice should also ask the appellant 
to provide any evidence in his possession 
that pertains to the claim.  The notice 
must comply with 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b), and any applicable 
legal precedent.  Allow the appropriate 
period of time for response.

2.  After completion of the above, 
schedule the veteran for a VA audiological 
examination for the purpose of 
ascertaining the current nature and 
severity of the veteran's bilateral 
hearing loss.  The claims folder must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
must reflect that the claims folder was 
reviewed.

3.  Attempt to obtain the veteran's 
service personnel and service medical 
records from alternative sources, such as 
the service department, the veteran's 
unit, or any military hospitals where the 
veteran may have been treated.  Attempt to 
obtain the veteran's service medical and 
service personnel records from all 
possible alternative sources, to include 
searching for records from a medical 
facility at Fort Leonardwood, Missouri in 
February-March 1955 for the treatment of a 
respiratory disability.

4.  Following completion of the foregoing, 
review the issues on appeal.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period of 
time within which to respond.  Thereafter, 
the case should be returned to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
See 38 C.F.R. § 3.655.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


